Opinion
Per Curiam,
This is an appeal from an order in the court below dismissing an action in habeas corpus. We affirm.
The following decisions, wherein the issues raised here were fully discussed and decided adversely to the appellant, are controlling: Commonwealth ex rel. Mullenaux v. Myers, 421 Pa. 61, 217 A. 2d 730 (1966); Commonwealth ex rel. Swilley v. Maroney, 420 Pa. 419, 218 A. 2d 242 (1966); Commonwealth ex rel. Blackshear v. Myers, 419 Pa. 151, 213 A. 2d .378 (1965); and Commonwealth ex rel. Fox v. Maroney, 417 Pa. 308, 207 A. 2d 810 (1965).
Order affirmed.
Mr. Chief Justice Bell and Mr. Justice Cohen took no part in the consideration or decision of this case.